Citation Nr: 0308251	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-13 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to February 
1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2000 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant is the spouse payee of 
the veteran, who has been rated incompetent since 1990.  


FINDINGS OF FACT

1.  Service connection is in effect for schizophrenic 
reaction, rated 100 percent disabling.  

2.  A service-connected disability has not rendered the 
veteran unable to independently perform daily functions of 
self-care or to protect himself from the hazards and dangers 
incident to his daily environment.

3.  The veteran has a single service connected disability 
ratable at 100 percent disabling, but has no other service 
connected disability that is ratable as 60 percent or more 
and his service-connected disability has not restricted the 
veteran to his dwelling or immediate premises.


CONCLUSION OF LAW

The criteria for special monthly compensation based on a need 
for regular aid and attendance of another person, or based on 
housebound status, have not been met.  38 U.S.C.A. § 1114(l), 
(s) (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this regard the appellant was notified of the requirements 
and evidence needed to establish her claim in the statement 
of the case and several supplemental statements of the case.  
In addition, the veteran was furnished a letter by the RO in 
March 2003 that informed her of the provisions of the VCAA 
and what evidence the VA would attempt to obtain.  Quartuccio 
v. Principi 16 Vet. App. 183 (2002). 

Also, the RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
veteran has been afforded a VA examination during the course 
of this claim and received a hearing before the RO in July 
2000.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  It appears that there is no additional evidence that 
could or should be obtained, regardless of which party would 
responsible for submitting the evidence. 

The veteran is seeking special monthly compensation based on 
the need for regular aid and attendance of another person, or 
on the basis of being housebound due to service connected 
disability.  Service connection is currently in effect for 
schizophrenic reaction, rated 100 percent disabling.  This 
rating has been in effect since 1989.  The veteran was rated 
as incompetent since a rating decision dated in March 1990.  

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular 
aid and attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, and etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his life. 
38 U.S.C.A. § 1114(s); 38 C.F.R. 38 U.S.C.A. §§ 3.350, 3.351. 

Factual Background 

The veteran received intermittent treatment at a VA facility 
from 1998 to 2000 for several problems, including 
schizophrenia and dementia.  A November 1999 psychiatric 
assessment by the VA shows that the veteran was hospitalized 
for confusion and memory loss.  He had a long history of 
treatment for schizophrenia. It was remarked that his recent 
cognitive changes appeared to be related to dementia.  It was 
stated that the veteran required the level of care provided 
in a nursing home.

Of record is a state evaluation, dated later in November 
1999, which was conducted in conjunction with the veteran's 
desire to reside in a nursing facility.  At that time it was 
reported that the veteran required a nursing facility level 
of care.  It was stated that he had a serious mental illness 
and did not have mental symptoms related to dementia, 
Alzheimer's, or similar organic mental syndrome.  It was 
remarked that the determination was based on the November 
1999 VA psychiatric assessment.

An examination for the purpose of evaluating whether the 
veteran needs the aid and attendance of another person or is 
housebound was conducted by VA in January 2000.  At that 
time, the veteran stated that he was doing well.  He denied 
current auditory or visual hallucination.  He reported some 
ideas of reference and some persecutory ideation, both by 
history.  He reported some memory problems, but said that 
they did not bother him much.  He knew the month and year, 
but not his address or the current president.  He did know 
his age.  The diagnoses were schizophrenia, undifferentiated 
type, chronic, and cognitive disorder, NOS.  The examiner 
certified that the veteran required daily personal health 
care services of a skilled provider, without which he would 
require hospital, nursing home or other institutional care.  

A hearing on appeal was conducted at the RO in July 2000.  At 
that time, the veteran and his wife testified regarding the 
level of his disability.  His wife stated that it was 
hazardous to leave him alone because of his schizophrenia.  
She stated that in her opinion, the veteran's disability 
level had not changed and that the symptoms that are now 
attributed to his non-service-connected dementia were always 
present, and were formerly attributed to his service-
connected schizophrenia.  

In August 2000, the veteran was given another evaluation by 
the same VA psychologist who evaluated the veteran in January 
2000.  At that time, the veteran described his current 
functioning as being "not too bad."  He stated that he was 
not having problems as long as he took his medications.  He 
denied auditory hallucinations, but did report having had 
some history of them.  He denied visual hallucinations, 
either at present or by history.  He said that, sometimes, he 
believed that people were paying attention to him, but could 
not elaborate on this.  He denied persecutory ideation or 
delusions of thought broadcasting or receiving special 
messages.  He reported that he had been married for 20 years 
and spent his time riding in a vehicle with his wife, 
watching television or listening to the radio.  He sometimes 
did yard work, but did not socialize.  

On mental status examination, he was casually groomed, and 
made virtually no eye contact during the examination.  He 
tended to be cooperative, but provided only minimal 
information.  Some poverty of speech was noted, and when 
asked to elaborate, he often said that he was unable to do 
so.  His mood was generally neutral and affect was 
constricted.  The veteran's thought processes and 
associations were logical and tight and no loosening of 
associations was noted.  Nor was any confusion.  There was 
some memory impairment noted.  The veteran could not name the 
current President or his predecessors and could not name the 
past Governor.  He could not remember the examiner's name 
approximately five minutes after it was told to him.  He knew 
the year, but not the month or date.  

The veteran's insight was limited and his judgment was 
impaired.  The examiner rendered an opinion that the veteran 
was not competent for VA purposes.  The impressions were 
cognitive disorder, not otherwise specified, and 
schizophrenia, residual type.  The examiner could not find 
evidence that the veteran's need for aid and attendance was 
related to his schizophrenia because the profound cognitive 
impairment made it very difficult to accurately assess the 
schizophrenic symptoms.  

An examination for the purpose of evaluating whether the 
veteran needs the aid and attendance of another person or is 
housebound was conducted by VA in December 2001.  At that 
time, it was noted that the veteran had severe dementia that 
required 24 hour supervision and that he could not be left by 
himself or travel by himself.  He needed supervision with 
dressing, bathing, medications, and cutting his food.  He was 
well nourished, very clean and well dressed.  It was 
indicated that he needed help with food preparation, 
assistance with zippers and buttons and supervision while 
shaving.  It was unsafe to leave him alone.

Analysis

The appellant has indicated that the veteran's symptoms were 
present prior to the development of the cognitive disorder 
and are caused by the service-connected schizophrenia.  In 
this regard her testimony and statements are deemed competent 
with regard to the description of the symptoms of a 
disability or disease.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record in conjunction with the 
pertinent law and regulations.

It is clear from the record that the service connected 
schizophrenia results in significant impairment as indicated 
by the 100 percent schedular evaluation.  It is also evident 
that the veteran is in need of the aid and attendance of 
another person and without such aid and attendance is 
essentially housebound.  However, it is important to note 
that only disability associated with the service-connected 
disorder may be considered in support of the claim for 
special monthly compensation.  The effects of non-service-
connected conditions may not be considered.  

In this regard, a November 1999 state evaluation indicated 
that the veteran did not have dementia.  It was remarked that 
evaluation was based on the VA's November 1999 assessment.  
However, the VA psychiatrist in the November 1999 assessment 
clearly indicated that the veteran's recent cognitive changes 
appeared to be related to dementia.  

Additionally, a VA examiner in August 2000 could not find 
evidence that the need for aid and attendance was related to 
his schizophrenia because the profound cognitive impairment 
made it very difficult to accurately assess the schizophrenic 
symptoms.  Furthermore, a second VA examiner in December 2001 
indicated that it was the veteran's severe dementia that 
required 24-hour supervision.  The veteran has been diagnosed 
as having a cognitive disorder, which is not a service-
connected disorder.  

Regarding the claim for housebound benefits, it is noted that 
the veteran has only one single service-connected disability 
and is not shown to be housebound due solely to that 
disorder.  As discussed above, the severe non-service 
connected dementia is the primary reason that the veteran is 
confined to his premises. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim and entitlement to 
special monthly compensation based on a need for aid and 
attendance or based on housebound status is not warranted.  


ORDER

Special monthly compensation on account of a need for regular 
and attendance of another person, or based on being 
housebound, is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

